Name: Council Regulation (EU) 2016/44 of 18 January 2016 concerning restrictive measures in view of the situation in Libya and repealing Regulation (EU) No 204/2011
 Type: Regulation
 Subject Matter: international trade;  international security;  civil law;  international affairs;  technology and technical regulations;  Africa
 Date Published: nan

 19.1.2016 EN Official Journal of the European Union L 12/1 COUNCIL REGULATION (EU) 2016/44 of 18 January 2016 concerning restrictive measures in view of the situation in Libya and repealing Regulation (EU) No 204/2011 THE COUNCIL OF THE EUROPEAN UNION Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya, and repealing Decision 2011/137/CFSP (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) On 28 February 2011, the Council adopted Decision 2011/137/CFSP (2). In accordance with United Nations Security Council Resolution (UNSCR) 1970 (2011) and successor resolutions, Decision 2011/137/CFSP provided for an arms embargo, a ban on internal repression equipment, as well as restrictions on the admission and the freezing of funds and economic resources of certain persons and entities involved in serious human rights abuses against persons in Libya, including by being involved in attacks, in violation of international law, on civilian populations and facilities. Those natural or legal persons and entities are listed in the Annexes to Decision 2011/137/CFSP. Regulatory action was therefore required in order to provide the relevant necessary measures. The United Nations Security Council (the Security Council) has since adopted a number of additional Resolutions on Libya that have extended or amended the UN's restrictive measures against Libya, including UNSCR 2174 (2014) amending the scope of the arms embargo and extending the application of the travel ban and asset freeze measures, and UNSCR 2213 (2015) in connection with the Security Council's commitment to the sovereignty, independence, territorial integrity and national unity of Libya. (2) On 26 May 2015, the Council adopted Decision (CFSP) 2015/818 (3) amending Decision 2011/137/CFSP taking into consideration the threat that continues to be posed to the peace, stability or security of Libya and the successful completion of its political transition. Decision (CFSP) 2015/818 also took into account the threat posed by persons and entities owning or controlling Libyan state funds misappropriated during the former regime of Muammar Qadhafi in Libya which could be used to threaten the peace, stability or security of Libya, or obstruct or undermine the successful completion of its political transition. The Council carried out a complete review of the lists of persons and entities subject to the travel ban and asset freeze measures, as set out in Annexes II and III to Decision 2011/137/CFSP. On 31 July 2015, the Council adopted a consolidated Decision (CFSP) 2015/1333 and repealed Decision 2011/137/CFSP. (3) For the sake of clarity, Council Regulation (EU) No 204/2011 (4) as amended and implemented by a number of subsequent Regulations, should be consolidated into a new Regulation. (4) The power to amend the lists in Annexes II and III to this Regulation should be exercised by the Council, in view of the specific threat to international peace and security in the region posed by the situation in Libya and in order to ensure consistency with the process for amending and reviewing the Annexes to Decision (CFSP) 2015/1333. (5) For the implementation of this Regulation, and in order to create maximum legal certainty within the Union, the names and other relevant data concerning natural and legal persons, entities and bodies whose funds and economic resources must be frozen in accordance with this Regulation, should be made public. Any processing of personal data should comply with Regulation (EC) No 45/2001 of the European Parliament and of the Council (5) and Directive 95/46/EC of the European Parliament and of the Council (6). (6) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 For the purposes of this Regulation, the following definitions apply: (a) funds means financial assets and benefits of every kind, including but not limited to: (i) cash, cheques, claims on money, drafts, money orders and other payment instruments; (ii) deposits with financial institutions or other entities, balances on accounts, debts and debt obligations; (iii) publicly- and privately-traded securities and debt instruments, including stocks and shares, certificates representing securities, bonds, notes, warrants, debentures and derivatives contracts; (iv) interest, dividends or other income on or value accruing from or generated by assets; (v) credit, right of set-off, guarantees, performance bonds or other financial commitments; (vi) letters of credit, bills of lading, bills of sale; (vii) documents evidencing an interest in funds or financial resources; (b) freezing of funds means preventing any move, transfer, alteration or use of, access to, or dealing with funds in any way that would result in any change in their volume, amount, location, ownership, possession, character, destination or other change that would enable the funds to be used, including portfolio management; (c) economic resources means assets of every kind, whether tangible or intangible, movable or immovable, which are not funds but may be used to obtain funds, goods or services; (d) freezing of economic resources means preventing their use to obtain funds, goods or services in any way, including, but not limited to, by selling, hiring or mortgaging them; (e) technical assistance means any technical support related to repairs, development, manufacture, assembly, testing, maintenance, or any other technical service, and may take forms such as instruction, advice, training, the transmission of working knowledge or skills or consulting services, including verbal forms of assistance; (f) Sanctions Committee means the Committee of the United Nations Security Council which was established pursuant to paragraph 24 of UNSCR 1970 (2011); (g) territory of the Union means the territories of the Member States to which the Treaty is applicable, under the conditions laid down in the Treaty, including their airspace; (h) designated vessels means vessels designated by the Sanctions Committee as referred to in paragraph 11 of UNSCR 2146 (2014), as listed in Annex V to this Regulation; (i) the Government of Libya focal point means the focal point appointed by the Government of Libya as notified to the Sanctions Committee in accordance with paragraph 3 of UNSCR 2146 (2014). Article 2 1. It shall be prohibited: (a) to sell, supply, transfer or export, directly or indirectly, equipment which might be used for internal repression as listed in Annex I, whether or not originating in the Union, to any person, entity or body in Libya or for use in Libya; (b) to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in point (a). 2. It shall be prohibited to purchase, import or transport from Libya equipment which might be used for internal repression as listed in Annex I, whether or not the item concerned originates in Libya. 3. Paragraph 1 shall not apply to protective clothing, including flak jackets and military helmets, temporarily exported to Libya by UN personnel, personnel of the Union or its Member States, representatives of the media and humanitarian and development workers and associated personnel for their personal use only. 4. By way of derogation from paragraph 1, the competent authorities in the Member States as listed in Annex IV may authorise the sale, supply, transfer or export of equipment which might be used for internal repression, under such conditions as they deem appropriate, if they determine that such equipment is intended solely for humanitarian or protective use. Article 3 1. It shall be prohibited: (a) to provide, directly or indirectly, technical assistance related to the goods and technology listed in the Common Military List of the European Union (7) (Common Military List) or related to the provision, manufacture, maintenance and use of goods included in that list, to any person, entity or body in Libya or for use in Libya; (b) to provide, directly or indirectly, technical assistance related to equipment which might be used for internal repression as listed in Annex I, to any person, entity or body in Libya or for use in Libya; (c) to provide, directly or indirectly, financing or financial assistance related to the goods and technology listed in the Common Military List or in Annex I, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of such items, or for any provision of related technical assistance to any person, entity or body in Libya or for use in Libya; (d) to provide, directly or indirectly, technical assistance, financing or financial assistance related to the provision of armed mercenary personnel in Libya or for use in Libya; (e) to participate, knowingly and intentionally, in activities the object or effect of which is to circumvent the prohibitions referred to in points (a) to (d). 2. By way of derogation from paragraph 1, the prohibitions laid down therein shall not apply to: (a) the provision of technical assistance, financing or financial assistance related to non-lethal military equipment intended solely for humanitarian purposes or protective use; (b) protective clothing, including flak jackets and military helmets, temporarily exported to Libya by UN personnel, personnel of the Union or its Member States, representatives of the media and humanitarian and development workers and associated personnel for their personal use only; (c) the provision of technical assistance, financing or financial assistance related to non-lethal military equipment intended solely for security or disarmament assistance to the Libyan government. 3. By way of derogation from paragraph 1, and as approved in advance by the Sanctions Committee, the prohibitions laid down therein shall not apply to: (a) the provision of technical assistance, financing or financial assistance related to other sales and supply of arms and related material; (b) the provision of technical assistance, financing or financial assistance related to military equipment, including arms and related materiel not falling within the scope of paragraph (a) and intended solely for security or disarmament assistance to the Libyan government. 4. By way of derogation from paragraph 1, the competent authorities in the Member States, as listed in Annex IV, may authorise the provision of technical assistance, financing and financial assistance related to equipment which might be used for internal repression, under such conditions as they deem appropriate, if they determine that such equipment is intended solely for humanitarian or protective use. Article 4 To prevent the transfer of goods and technology which are covered by the Common Military List or the supply, sale, transfer, export or import of which is prohibited by this Regulation, for all goods brought into or leaving the customs territory of the Union from or to Libya, in addition to the rules governing the obligation to provide pre-arrival and pre-departure information as determined in the relevant provisions concerning entry and exit summary declarations as well as customs declarations in Regulations (EC) No 450/2008 (8) and (EU) No 952/2013 (9) of the European Parliament and of the Council, the person who provides that information shall declare whether the goods are covered by the Common Military List or by this Regulation and, where the exported goods are subject to authorisation, specify the particulars of the export licence granted. These additional elements shall be submitted to the competent customs authorities of the Member State concerned either in written form or using a customs declaration, as appropriate. Article 5 1. All funds and economic resources belonging to, owned, held or controlled by the natural or legal persons, entities and bodies listed in Annexes II and III shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of the natural or legal persons, entities or bodies listed in Annexes II and III. 3. The participation, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to circumvent the measures referred to in paragraphs 1 and 2 shall be prohibited. 4. All funds and economic resources belonging to, or owned, held or controlled on 16 September 2011 by the entities listed in Annex VI and located outside Libya on that date, shall remain frozen. Article 6 1. Annex II shall include the natural or legal persons, entities and bodies designated by the Security Council or by the Sanctions Committee in accordance with paragraph 22 of UNSCR 1970 (2011), paragraph 19, 22 or 23 of UNSCR 1973 (2011), paragraph 4 of UNSCR 2174 (2014), or paragraph 11 of UNSCR 2213 (2015). 2. Annex III shall consist of natural or legal persons, entities and bodies, not covered by Annex II that: (a) are involved in or complicit in ordering, controlling, or otherwise directing the commission of serious human rights abuses against persons in Libya, including by being involved or complicit in planning, commanding, ordering or conducting attacks, including aerial bombardments, in violation of international law on civilian populations or facilities; (b) have violated or have assisted in violating the provisions of UNSCR 1970 (2011), UNSCR 1973 (2011) or of this Regulation; (c) have been identified as having been involved in the repressive policies of the former regime of Muammar Qadhafi in Libya, or otherwise formerly associated with that regime, and pose a continued risk to the peace, stability or security of Libya, or to the successful completion of the Libyan political transition; (d) are engaged in or provide support for acts that threaten the peace, stability or security of Libya or obstruct or undermine the successful completion of Libya's political transition, including by: (i) planning, directing, or committing acts in Libya that violate applicable international human rights law or international humanitarian law, or acts that constitute human rights abuses, in Libya; (ii) attacks against any air, land or sea port in Libya, or against a Libyan state institution or installation, or against any foreign mission in Libya; (iii) providing support for armed groups or criminal networks through the illicit exploitation of crude oil or any other natural resources in Libya; (iv) threatening or coercing Libyan State financial institutions and the Libyan National Oil Company, or engaging in any action that may lead to or result in the misappropriation of Libyan State funds; (v) violating, or assisting in the evasion of, the provisions of the arms embargo in Libya established in UNSCR 1970 (2011) and Article 1 of this Regulation; (vi) being persons, entities or bodies acting for or on behalf or at the direction of any of the above, or being entities or bodies owned or controlled by them or by persons, entities or bodies listed in Annex II or III; or (e) own or control Libyan State funds misappropriated during the former regime of Muammar Qadhafi in Libya which could be used to threaten the peace, stability or security of Libya, or to obstruct or undermine the successful completion of its political transition. 3. Annexes II and III shall include the grounds for the listing of listed persons, entities and bodies, as provided by the Security Council or by the Sanctions Committee for Annex II. 4. Annexes II and III shall include, where available, information necessary to identify the natural or legal persons, entities and bodies concerned, as provided by the Security Council or by the Sanctions Committee for Annex II. With regard to natural persons, such information may include names, including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address, if known, and function or profession. With regard to legal persons, entities and bodies, such information may include names, place and date of registration, registration number and place of business. Annex II shall also include the date of designation by the Security Council or by the Sanctions Committee. 5. Annex VI shall include the grounds for listing for the persons, entities and bodies referred to in Article 5(4) of this Regulation, as provided by the Security Council or the Sanctions Committee. Article 7 With regard to persons, entities and bodies not designated in Annex II or III, in which a person, entity or body designated in those Annexes has a stake, the obligation to freeze the funds and economic resources of the designated person, entity or body shall not prevent such non-designated persons, entities or bodies from continuing to conduct legitimate business in so far as this business does not involve making available any funds or economic resources to a designated person, entity or body. Article 8 1. By way of derogation from Article 5, the competent authorities in the Member States, as indicated on the websites listed in Annex IV, may authorise the release of certain frozen funds or economic resources, or the making available of certain funds or economic resources, under such conditions as they deem appropriate, after having determined that the funds or economic resources are: (a) necessary to satisfy the basic needs of persons listed in Annex II or III or referred to in Article 5(4), and their dependent family members, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for the payment of reasonable professional fees or the reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for the payment of fees or service charges for routine holding or maintenance of frozen funds or economic resources, provided that, where the authorisation concerns a person, entity or body listed in Annex II or referred to in Article 5(4), the Member State concerned has notified the Sanctions Committee of that determination and its intention to grant an authorisation, and the Sanctions Committee has not objected to that course of action within five working days of notification. 2. By way of derogation from Article 5, the competent authorities of the Member States, as indicated on the websites listed in Annex IV, may authorise the release of certain frozen funds or economic resources, or the making available of certain frozen funds or economic resources, after having determined that the frozen funds or economic resources are necessary for extraordinary expenses provided that the following conditions are met: (a) where the authorisation concerns a person, entity or body listed in Annex II or referred to in Article 5(4), the Sanctions Committee has been notified of that determination by the Member State concerned and the determination has been approved by that Committee; and (b) where the authorisation concerns a person, entity or body listed in Annex III, the competent authority has notified the grounds on which it considers that a specific authorisation should be granted to the competent authorities of the other Member States and to the Commission at least two weeks before the authorisation. Article 9 1. By way of derogation from Article 5, with regard to persons, entities or bodies listed in Annex II and entities referred to in Article 5(4), the competent authorities in the Member States, as listed in Annex IV, may authorise the release of certain frozen funds or economic resources, if the following conditions are met: (a) the funds or economic resources in question are the subject of a judicial, administrative or arbitral lien established or of a judicial, administrative or arbitral judgement rendered: (i) prior to the date on which the person, entity or body was included in Annex II; or (ii) prior to the date on which the entity referred to in Article 5(4) was designated by the Security Council; (b) the funds or economic resources in question will be used exclusively to satisfy claims secured by such a lien or recognised as valid in such a judgment, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the lien or judgment is not for the benefit of a person, entity or body listed in Annex II or III; (d) recognising the lien or judgment is not contrary to public policy in the Member State concerned; and (e) the Sanctions Committee has been notified by the Member State of the lien or judgment. 2. By way of derogation from Article 5, with regard to persons, entities or bodies listed in Annex III, the competent authorities in the Member States, as listed in Annex IV, may authorise the release of certain frozen funds or economic resources, if the following conditions are met: (a) the funds or economic resources in question are the subject of an arbitral decision rendered prior to the date on which the natural or legal person, entity or body referred to in Article 5 was included in Annex III, or of a judicial or administrative decision rendered in the Union, or a judicial decision enforceable in the Member State concerned, prior to or after that date; (b) the funds or economic resources in question will be used exclusively to satisfy claims secured by such a decision or recognised as valid in such a decision, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the decision is not for the benefit of a natural or legal person, entity or body listed in Annex II or III; and (d) recognising the decision is not contrary to public policy in the Member State concerned. 3. The relevant Member State shall inform the other Member States and the Commission of any authorisation granted under this Article. Article 10 By way of derogation from Article 5, the competent authorities in the Member States, as listed in Annex IV, may authorise the release of frozen funds or economic resources belonging to persons, entities or bodies listed in Annex III, or the making available of certain funds or economic resources to persons, entities or bodies listed in Annex III, under such conditions as they deem appropriate, where they consider it necessary for humanitarian purposes, such as the delivery and facilitation of delivery of humanitarian aid, the delivery of materials and supplies necessary for essential civilian needs, including food and agricultural materials for its production, medical products and the provision of electricity, or for evacuations from Libya. The Member State concerned shall inform other Member States and the Commission of authorisations made under this Article within two weeks of the authorisation. Article 11 1. By way of derogation from Article 5(4), the competent authorities of the Member States, as indicated on the websites listed in Annex IV, may authorise the release of certain frozen funds or economic resources, provided that: (a) the funds or economic resources are used for one or more of the following purposes: (i) humanitarian needs; (ii) fuel, electricity and water for strictly civilian uses; (iii) resuming Libyan production and sale of hydrocarbons; (iv) establishing, operating, or strengthening institutions of civilian government and civilian public infrastructure; or (v) facilitating the resumption of banking sector operations, including to support or facilitate international trade with Libya; (b) the Member State concerned has notified to the Sanctions Committee its intention to authorise access to funds or economic resources, and the Sanctions Committee has not objected within five working days of such a notification; (c) the Member State concerned has notified the Sanctions Committee that those funds or economic resources shall not be made available to or for the benefit of any person, entity or body listed in Annex II or III; (d) the Member State concerned has consulted in advance with the Libyan authorities about the use of such funds or economic resources; and (e) the Member State concerned has shared with the Libyan authorities the notifications submitted pursuant to points (b) and (c) of this paragraph and the Libyan authorities have not objected within five working days to the release of such funds or economic resources. 2. By way of derogation from Article 5(4) and provided that a payment is due under a contract or agreement that was concluded by, or an obligation that arose for, the person, entity or body concerned, before the date on which that person, entity or body had been designated by the Security Council or the Sanctions Committee, the competent authorities of the Member States, as indicated on the websites listed in Annex IV, may authorise, under such conditions as they deem appropriate, the release of certain frozen funds or economic resources, if the following conditions are met: (a) the competent authority concerned has determined that the payment is not in breach of Article 5(2) nor is it for the benefit of an entity referred to in Article 5(4); (b) the Sanctions Committee has been notified by the relevant Member State of the intention to grant an authorisation ten working days in advance. Article 12 1. Article 5(2) shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; (b) payments due under contracts, agreements or obligations that were concluded or arose before the date on which the natural or legal person, entity or body referred to in Article 5 has been designated by the Sanctions Committee, the Security Council or by the Council; (c) payments due under judicial, administrative or arbitral lien or judgment, as referred to in Article 9(1); or (d) payments due under judicial, administrative or arbitral decisions rendered in the Union, or enforceable in the Member State concerned, as referred to in Article 9(2), provided that any such interest, other earnings and payments are frozen in accordance with Article 5(1). 2. Article 5(2) shall not prevent financial or credit institutions in the Union from crediting frozen accounts where they receive funds transferred to the account of a listed natural or legal person, entity or body, provided that any additions to such accounts will also be frozen. The financial or credit institution shall inform the relevant competent authority about any such transaction without delay. Article 13 By way of derogation from Article 5, and provided that a payment by a person, entity or body listed in Annex II or III is due under a contract or agreement that was concluded by, or an obligation that arose for the person, entity or body concerned, before the date on which that person, entity or body had been designated, the competent authorities of the Member States, as indicated on the websites listed in Annex IV, may authorise, under such conditions as they deem appropriate, the release of certain frozen funds or economic resources, if the following conditions are met: (a) the competent authority concerned has determined that: (i) the funds or economic resources shall be used for a payment by a person, entity or body listed in Annex II or III; (ii) the payment is not in breach of Article 5(2); (b) where the authorisation concerns a person, entity or body listed in Annex II, the Sanctions Committee has been notified by the relevant Member State of the intention to grant an authorisation ten working days in advance; (c) where the authorisation concerns a person, entity or body listed in Annex III, the Member State concerned has, at least two weeks prior to the grant of the authorisation, notified the other Member States and the Commission of that determination and its intention to grant an authorisation. Article 14 By way of derogation from Article 5(2), the competent authorities in the Member States, as indicated on the websites listed in Annex IV, may authorise the making available of certain funds or economic resources to port authorities listed in Annex III in relation to the execution, until 15 July 2011, of contracts concluded before 7 June 2011, with the exception of contracts relating to oil, gas and refined oil products. The Member State shall inform other Member States and the Commission of authorisations made under this Article within two weeks of the authorisation. Article 15 1. It shall be prohibited to load, transport or discharge crude oil from Libya on designated vessels flying the flag of a Member State unless authorised by the competent authority of that Member State after consultation with the Government of Libya focal point. 2. It shall be prohibited to accept or provide access to ports in the territory of the Union to designated vessels, if the Sanctions Committee has so specified. 3. The measure laid down in paragraph 2 shall not apply where the entry to a port in the territory of the Union is necessary for an inspection, in the case of an emergency or where the vessel is returning to Libya. 4. The provision by nationals of Member States or from territories of Member States of bunkering or ship supply services, or any other servicing of vessels, to designated vessels, including the provision of fuel or supplies, shall, if the Sanctions Committee has so specified, be prohibited. 5. The competent authorities of the Member States identified in Annex IV may grant exemptions to the measure imposed by paragraph 4 where necessary for humanitarian or safety purposes, or where the vessel is returning to Libya. Any such authorisation shall be notified in writing to the Sanctions Committee and the Commission. 6. Financial transactions with respect to crude oil aboard designated vessels, including the sale of the crude oil or the use of the crude oil as credit, as well as taking out insurance with respect to the transport of the crude oil shall, if the Sanctions Committee has so specified, be prohibited. Such prohibition does not apply to the acceptance of port fees in the cases referred to in paragraph 3. Article 16 1. The freezing of funds and economic resources or the refusal to make funds or economic resources available, carried out in good faith on the basis that such action is in accordance with this Regulation, shall not give rise to liability of any kind on the part of the natural or legal person, entity or body implementing it, or its directors or employees, unless it is proved that the funds and economic resources were frozen or withheld as a result of negligence. 2. Actions by natural or legal persons, entities or bodies shall not give rise to liability of any kind on their part, if they did not know, and had no reasonable cause to suspect, that their actions would infringe the measures set out in this Regulation. Article 17 1. No claims in connection with any contract or transaction the performance of which has been affected, directly or indirectly, in whole or in part, by the measures imposed under this Regulation, including claims for indemnity or any other claim of that type, such as a claim for compensation or a claim under a guarantee, in particular a claim for extension or payment of a bond, guarantee or indemnity, particularly a financial guarantee or financial indemnity, of whatever form, shall be satisfied, if they are made by: (a) designated persons, entities or bodies listed in Annex II or III; (b) any other Libyan person, entity or body, including the Libyan government; (c) any person, entity or body acting through or on behalf of one of the persons, entities or bodies referred to in point (a) or (b). 2. In any proceedings for the enforcement of a claim, the onus of proving that satisfying the claim is not prohibited by paragraph 1 shall be on the person seeking the enforcement of that claim. 3. This Article is without prejudice to the right of the persons, entities and bodies referred to in paragraph 1 to judicial review of the legality of the non-performance of contractual obligations in accordance with this Regulation. Article 18 1. Without prejudice to the applicable rules concerning reporting, confidentiality and professional secrecy, natural and legal persons, entities and bodies shall: (a) supply immediately any information which would facilitate compliance with this Regulation, such as accounts and amounts frozen in accordance with Article 5 to the competent authority in the Member State where they are resident or located, as indicated on the websites listed in Annex IV, and shall transmit such information, either directly or through the Member States, to the Commission; and (b) cooperate with that competent authority in any verification of this information. 2. Any information provided or received in accordance with this Article shall be used only for the purposes for which it was provided or received. 3. Paragraph 2 shall not prevent Member States from sharing that information, in accordance with their national law, with the relevant authorities of Libya and other Member States where necessary for the purpose of assisting the recovery of misappropriated assets. Article 19 Member States and the Commission shall immediately inform each other of the measures taken under this Regulation and shall supply each other with any other relevant information at their disposal in connection with this Regulation, in particular information in respect of violation and enforcement problems and judgments handed down by national courts. Article 20 The Commission shall be empowered to: (a) amend Annex IV on the basis of information supplied by Member States; (b) amend Annex V pursuant to amendments of Annex V to Decision (CFSP) 2015/1333 and on the basis of determinations made by the Sanctions Committee under paragraphs 11 and 12 of UNSCR 2146 (2014). Article 21 1. Where the Security Council or the Sanctions Committee lists a natural or legal person, entity or body, the Council shall include that natural or legal person, entity or body in Annex II. 2. Where the Council decides to subject a natural or legal person, entity or body to the measures referred to in Article 6(2), it shall amend Annex III accordingly. 3. The Council shall communicate its decision to the natural or legal person, entity or body referred to in paragraphs 1 and 2, including the grounds for listing, either directly, if the address is known, or through the publication of a notice, providing that natural or legal person, entity or body with an opportunity to present observations. 4. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the natural or legal person, entity or body referred to in paragraphs 1 and 2 accordingly. 5. Where the UN decides to de-list a person, entity or body, or to amend the identifying data of a listed natural or legal person, entity or body, the Council shall amend Annex II accordingly. 6. The list in Annex III shall be reviewed in regular intervals and at least every 12 months. Article 22 1. Member States shall lay down the rules on penalties applicable to infringements of the provisions of this Regulation and shall take all measures necessary to ensure that they are implemented. The penalties provided for must be effective, proportionate and dissuasive. 2. Member States shall notify the Commission of those rules without delay after the entry into force of this Regulation and shall notify it of any subsequent amendment. Article 23 Where there is, in this Regulation, a requirement to notify, inform or otherwise communicate with the Commission, the address and other contact details to be used for such communication shall be those indicated in Annex IV. Article 24 This Regulation shall apply: (a) within the territory of the Union, including its airspace; (b) on board any aircraft or any vessel under the jurisdiction of a Member State; (c) to any person inside or outside the territory of the Union who is a national of a Member State; (d) to any legal person, entity or body which is incorporated or constituted under the law of a Member State; (e) to any legal person, entity or body in respect of any business done in whole or in part within the Union. Article 25 Regulation (EU) No 204/2011 is repealed. References to the repealed Regulation shall be construed as references to this Regulation. Article 26 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 2016. For the Council The President F. MOGHERINI (1) OJ L 206, 1.8.2015, p. 34. (2) Council Decision 2011/137/CFSP of 28 February 2011 concerning restrictive measures in view of the situation in Libya (OJ L 58, 3.3.2011, p. 53). (3) Council Decision (CFSP) 2015/818 of 26 May 2015 amending Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya (OJ L 129, 27.5.2015, p. 13). (4) Council Regulation (EU) No 204/2011 of 2 March 2011 concerning restrictive measures in view of the situation in Libya (OJ L 58, 3.3.2011, p. 1). (5) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (6) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). (7) OJ C 69, 18.3.2010, p. 19. (8) Regulation (EC) No 450/2008 of the European Parliament and of the Council of 23 April 2008 laying down the Community Customs Code (Modernised Customs Code) (OJ L 145, 4.6.2008, p. 1). (9) Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1). ANNEX I LIST OF EQUIPMENT WHICH MIGHT BE USED FOR INTERNAL REPRESSION AS REFERRED TO IN ARTICLES 2, 3 AND 4 1. Firearms, ammunition and related accessories therefor, as follows: 1.1 Firearms not controlled by ML 1 and ML 2 of the Common Military List of the European Union (1) (Common Military List); 1.2 Ammunition specially designed for the firearms listed in item 1.1 and specially designed components therefor; 1.3 Weapon-sights not controlled by the Common Military List. 2. Bombs and grenades not controlled by the Common Military List. 3. Vehicles as follows: 3.1 Vehicles equipped with a water cannon, specially designed or modified for the purpose of riot control; 3.2 Vehicles specially designed or modified to be electrified to repel borders; 3.3 Vehicles specially designed or modified to remove barricades, including construction equipment with ballistic protection; 3.4 Vehicles specially designed for the transport or transfer of prisoners and/or detainees; 3.5 Vehicles specially designed to deploy mobile barriers; 3.6 Components for the vehicles specified in items 3.1 to 3.5 specially designed for the purposes of riot control. Note 1: This item does not control vehicles specially designed for the purposes of fire-fighting. Note 2: For the purposes of item 3.5 the term vehicles includes trailers. 4. Explosive substances and related equipment as follows: 4.1 Equipment and devices specially designed to initiate explosions by electrical or non-electrical means, including firing sets, detonators, igniters, boosters and detonating cord, and specially designed components therefor; except those specially designed for a specific commercial use consisting of the actuation or operation by explosive means of other equipment or devices the function of which is not the creation of explosions (e.g., car air-bag inflaters, electric-surge arresters of fire sprinkler actuators); 4.2 Linear cutting explosive charges not controlled by the Common Military List; 4.3 Other explosives not controlled by the Common Military List and related substances as follows: (a) amatol; (b) nitrocellulose (containing more than 12,5 % nitrogen); (c) nitroglycol; (d) pentaerythritol tetranitrate (PETN); (e) picryl chloride; (f) 2,4,6-trinitrotoluene (TNT). 5. Protective equipment not controlled by ML 13 of the Common Military List as follows: 5.1 Body armour providing ballistic and/or stabbing protection; 5.2 Helmets providing ballistic and/or fragmentation protection, anti-riot helmets, antiriot shields and ballistic shields. Note: This item does not control:  equipment specially designed for sports activities;  equipment specially designed for safety of work requirements. 6. Simulators, other than those controlled by ML 14 of the Common Military List, for training in the use of firearms, and specially designed software therefor. 7. Night vision, thermal imaging equipment and image intensifier tubes, other than those controlled by the Common Military List. 8. Razor barbed wire. 9. Military knives, combat knives and bayonets with blade lengths in excess of 10 cm. 10. Production equipment specially designed for the items specified in this list. 11. Specific technology for the development, production or use of the items specified in this list. (1) OJ C 69, 18.3.2010, p. 19. ANNEX II LIST OF NATURAL AND LEGAL PERSONS, ENTITIES OR BODIES REFERRED TO IN ARTICLE 6(1) A. Persons 6. Name: ABU ZAYD UMAR DORDA Title: na Designation: a) Position: Director, External Security Organisation. b) Head of external intelligence agency. DOB: na POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Libya ((Believed status/location: in custody in Libya)) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Additional information Regime loyalist. Head of external intelligence agency. 7. Name: ABU BAKR YUNIS JABIR Title: Major General Designation: Position: Defence Minister. DOB: 1952 POB: Jalo, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: deceased. Additional information Overall responsibility for actions of armed forces. 8. Name: MATUQ MOHAMMED MATUQ Title: na Designation: Position: Secretary for Utilities DOB: 1956 POB: Khoms, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: unknown, believed captured. Additional information Senior member of regime. Involvement with the Revolutionary Committees. Past history of involvement in suppression of dissent and violence. 9. Name: AISHA MUAMMAR MUHAMMED ABU MINYAR QADHAFI Title: na Designation: na DOB: 1978 POB: Tripoli, Libya Good quality a.k.a.: Aisha Muhammed Abdul Salam (Passport number: 215215) Low quality a.k.a.: na Nationality: na Passport no: 428720 National identification no: na Address: Sultanate of Oman (Believed status/location: Sultanate of Oman) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. Travelled in violation of paragraph 15 of resolution 1970, as described by the Panel of Experts on Libya in its 2013 Interim Report. 10. Name: HANNIBAL MUAMMAR QADHAFI Title: na Designation: na DOB:20 Sep. 1975POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: B/002210 National identification no: na Address: Algeria (Believed status/location: Algeria) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. 11. Name: KHAMIS MUAMMAR QADHAFI Title: na Designation: na DOB: 1978 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. Additional information Closeness of association with regime. Command of military units involved in repression of demonstrations. 12. Name: MOHAMMED MUAMMAR QADHAFI Title: na Designation: na DOB: 1970 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Sultanate of Oman (Believed status/location: Sultanate of Oman) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. 13. Name: MUAMMAR MOHAMMED ABU MINYAR QADHAFI Title: na Designation: Leader of the Revolution, Supreme Commander of Armed Forces DOB: 1942 POB: Sirte, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: UN listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. Additional information Responsibility for ordering repression of demonstrations, human rights abuses. 14. Name: MUTASSIM QADHAFI Title: na Designation: National Security Adviser DOB: 1976 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Believed status/location: deceased. Additional information Closeness of association with regime. 15. Name: SAADI QADHAFI Title: na Designation: Commander Special Forces DOB: a) 27 May 1973 b) 1 Jan. 1975POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: a) 014797 b) 524521 National identification no: na Address: Libya (in custody) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Additional information Closeness of association with regime. Command of military units involved in repression of demonstrations. 16. Name: SAIF AL-ARAB QADHAFI Title: na Designation: na DOB: 1982 POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Believed status/location: deceased. Additional information Closeness of association with regime. 17. Name: SAIF AL-ISLAM QADHAFI Title: na Designation: Director, Qadhafi Foundation DOB:25 Jun. 1972POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: B014995 National identification no: na Address: Libya (Believed status/location: in custody in Libya.) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze). Additional information Closeness of association with regime. Inflammatory public statements encouraging violence against demonstrators. 18. Name: ABDULLAH AL-SENUSSI Title: Colonel Designation: Director Military Intelligence DOB: 1949 POB: Sudan Good quality a.k.a.: a) Abdoullah Ould Ahmed (Passport number: B0515260; DOB: 1948; POB: Anefif (Kidal), Mali; Date of issue: 10 Jan 2012; Place of issue: Bamako, Mali; Date of expiration: 10 Jan 2017.) b) Abdoullah Ould Ahmed (Mali ID Number 073/SPICRE; POB: Anefif, Mali; Date of issue: 6 Dec 2011; Place of issue: Essouck, Mali) Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: Libya (Believed status/location: in custody in Libya.) Listed on:26 Feb. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 (Travel Ban). Listed on 17 March 2011 pursuant to paragraph 17 of resolution 1970 (Asset Freeze). Additional information Military Intelligence involvement in suppression of demonstrations. Past history includes suspicion of involvement in Abu Selim prison massacre. Convicted in absentia for bombing of UTA flight. Brother-in-law of Muammar Qadhafi. 19. Name: SAFIA FARKASH AL-BARASSI Title: na Designation: na DOB: Approximately 1952 POB: Al Bayda, Libya Good quality a.k.a.: Safia Farkash Mohammed Al-Hadad, born 1 Jan. 1953 (Oman passport no. 03825239) Low quality a.k.a.: na Nationality: na Passport no: 03825239 National identification no: na Address: Sultanate of Oman Listed on:24 Jun. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 and paragraph 19 of resolution 1973 (Travel Ban, Asset Freeze). Additional information Significant personal wealth, which could be used for regime purposes. Her sister Fatima FARKASH is married to ABDALLAH SANUSSI, head of Libyan military intelligence. 20. Name: ABDELHAFIZ ZLITNI Title: na Designation: a) Minister for Planning and Finance in Colonel Qadhafi's Government. b) Secretary of the General People's Committee for Finance and Planning c) Temporary head of the Central Bank of Libya DOB: 1935 POB: na Good quality a.k.a.: na Low quality a.k.a.: na Nationality: na Passport no: na National identification no: na Address: na Listed on:24 Jun. 2011Other information: Listed pursuant to paragraph 15 of resolution 1970 and paragraph 19 of resolution 1973 (Travel Ban, Asset Freeze). Additional information Involved in violence against demonstrators. Secretary of the General People's Committee for Finance and Planning. Zltini is currently acting as temporary head of the Central Bank of Libya. He was previously National Oil Corporation Chairman. Our information suggests that he is currently engaged in trying to raise funds for the regime to replenish Central Bank reserves already spent on sustaining the current military campaign. ANNEX III LIST OF NATURAL AND LEGAL PERSONS, ENTITIES OR BODIES REFERRED TO IN ARTICLE 6(2) A. Persons Name Identifying information Reasons Date of listing 1. ABDUSSALAM, Abdussalam Mohammed Position: Head Counter-Terrorism, External Security Organisation Date of Birth: 1952 Place of Birth: Tripoli, Libya Prominent Revolutionary Committee member. Close associate of Muammar Qadhafi. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 2. ABU SHAARIYA Position: Deputy Head, External Security Organisation Brother-in-law of Muammar Qadhafi. Prominent member of the Qadhafi regime and as such closely associated with the former regime of Muammar Qadhafi. 28.2.2011 3. ASHKAL, Omar Position: Head, Revolutionary Committees Movement Place of Birth: Sirte, Libya Believed status: assassinated in Egypt, Aug 2014 Revolutionary Committees involved in violence against demonstrators. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 4. ALSHARGAWI, Bashir Saleh Bashir Date of birth: 1946 Place of birth: Traghen Head of Cabinet of Muammar Qadhafi. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 5. TOHAMI, General Khaled Date of birth: 1946 Place of birth: Genzur Former director of Internal Security Office. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 6. FARKASH, Mohammed Boucharaya Date of birth: 1 July 1949 Place of birth: Al-Bayda Former director of intelligence in External Security Office. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 7. EL-KASSIM ZOUAI, Mohamed Abou Former Secretary General of the General People's Congress. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 8. AL-MAHMOUDI, Baghdadi Prime Minister of Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 9. HIJAZI, Mohamad Mahmoud Minister for Health and Environment in Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 10. HOUEJ, Mohamad Ali Date of birth: 1949 Place of birth: Al-Azizia (near Tripoli) Minister for Industry, Economy and Trade in Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 11. AL-GAOUD, Abdelmajid Date of birth: 1943 Minister for Agriculture, Animal and Maritime Resources in Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 12. AL-CHARIF, Ibrahim Zarroug Minister for Social Affairs in Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 13. FAKHIRI, Abdelkebir Mohamad Date of birth: 4 May 1963 Passport number: B/014965 (expired end 2013) Minister for Education, Higher Education and Research in Colonel Qadhafi's Government. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 14. MANSOUR, Abdallah Date of birth: 8.7.1954 Passport number: B/014924 (expired end 2013) Former close collaborator of Colonel Qadhafi, former senior role in security services and director of radio and television. Closely associated with the former regime of Muammar Qadhafi. 21.3.2011 15. Colonel Taher Juwadi Position: Fourth in Revolutionary Guard chain of command Colonel. Key Member of the Qadhafi regime. As such, closely associated with the former regime of Muammar Qadhafi. 23.5.2011 16. AL-BAGHDADI, Dr Abdulqader Mohammed Head of the Liaison Office of the Revolutionary Committees. Revolutionary Committees involved in violence against demonstrators. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 17. DIBRI, Abdulqader Yusef Position: Head of Muammar Qadhafi's personal security Date of Birth: 1946 Place of Birth: Houn, Libya Responsibility for regime security. History of directing violence against dissidents. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 18. QADHAF AL-DAM, Sayyid Mohammed Date of Birth: 1948 Place of Birth: Sirte, Libya Cousin of Muammar Qadhafi. In the 1980s, Sayyid was involved in the dissident assassination campaign and allegedly responsible for several deaths in Europe. He is also thought to have been involved in arms procurement. Closely associated with the former regime of Muammar Qadhafi. 28.2.2011 19. AL QADHAFI, Quren Salih Quren Former Libyan Ambassador to Chad. Has left Chad for Sabha. Involved directly in recruiting and coordinating mercenaries for the regime. Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 20. AL KUNI, Colonel Amid Husain Believed status/location: South Libya Former Governor of Ghat (South Libya). Directly involved in recruiting mercenaries. Closely associated with the former regime of Muammar Qadhafi. 12.4.2011 B. Entities Name Identifying information Reasons Date of listing 1. Libyan Arab African Investment Company - LAAICO Site: http://www.laaico.com Company established in 1981, 76351 Janzour-Libya. 81370 Tripoli-Libya Tel: 00 218 (21) 4890146 - 4890586 - 4892613 Fax: 00 218 (21) 4893800 - 4891867 email: info@laaico.com Controlled by Muammar Qadhafi's regime and potential source of funding for it. 21.3.2011 2. Gaddafi International Charity and Development Foundation Contact details of administration: Hay Alandalus  Jian St.  Tripoli  P.O. Box: 1101  LIBYA Telephone: (+218) 214778301 - Fax: (+218) 214778766; email: info@gicdf.org Controlled by Muammar Qadhafi's regime and potential source of funding for it. 21.3.2011 3. Waatassimou Foundation Based in Tripoli. Controlled by Muammar Qadhafi's regime and potential source of funding for it. 21.3.2011 4. Libyan Jamahirya Broadcasting Corporation Contact details: tel: 00 218 21 444 59 26; 00 21 444 59 00; fax: 00 218 21 340 21 07 http://www.ljbc.net; email: info@ljbc.net Public incitement to hatred and violence through participation in disinformation campaigns concerning violence against demonstrators. 21.3.2011 5. Revolutionary Guard Corps Involved in violence against demonstrators. 21.3.2011 6. Libyan Agricultural Bank (a.k.a. Agricultural Bank; a.k.a. Al Masraf Al Zirae Agricultural Bank; a.k.a. Al Masraf Al Zirae; a.k.a. Libyan Agricultural Bank) El Ghayran Area, Ganzor El Sharqya, P.O. Box 1100, Tripoli, Libya; Al Jumhouria Street, East Junzour, Al Gheran, Tripoli, Libya; Email Address agbank@agribankly.org; SWIFT/BIC AGRULYLT (Libya); Tel No. (218) 214870586; Tel No. (218) 214870714; Tel No. (218) 214870745; Tel No. (218) 213338366; Tel No. (218) 213331533; Tel No. (218) 213333541; Tel No. (218) 213333544; Tel No. (218) 213333543; Tel No. (218) 213333542; Fax No. (218) 214870747; Fax No. (218) 214870767; Fax No. (218) 214870777; Fax No. (218) 213330927; Fax No. (218) 213333545 Libyan subsidiary of the Central Bank of Libya. 12.4.2011 7. Al-Inma Holding Co. for Services Investments Libyan subsidiary of the Economic & Social Development Fund. 12.4.2011 8. Al-Inma Holding Co. For Industrial Investments Libyan subsidiary of the Economic & Social Development Fund. 12.4.2011 9. Al-Inma Holding Company for Tourism Investment Hasan al-Mashay Street (off al-Zawiyah Street) Tel No.: (218) 213345187 Fax: +218.21.334.5188 e-mail: info@ethic.ly Libyan subsidiary of the Economic & Social Development Fund. 12.4.2011 10. Al-Inma Holding Co. for Construction and Real Estate Developments Libyan subsidiary of the Economic & Social Development Fund. 12.4.2011 11. LAP Green Networks (a.k.a. LAP Green Holding Company) Libyan subsidiary of the Libyan Africa Investment Portfolio. 12.4.2011 12. Sabtina Ltd 530-532 Elder Gate, Elder House, Milton Keynes, UK Other info: Reg no 01794877 (UK) UK-incorporated subsidiary of the Libyan Investment Authority. 12.4.2011 13. Ashton Global Investments Limited Woodbourne Hall, PO Box 3162, Road Town, Tortola, British Virgin Islands Other Info: Reg no 1510484 (BVI) BVI-incorporated subsidiary of the Libyan Investment Authority. 12.4.2011 14. Capitana Seas Limited BVI-incorporated entity owned by Saadi Qadhafi. 12.4.2011 15. Kinloss Property Limited Woodbourne Hall, PO Box 3162, Road Town, Tortola, British Virgin Islands Other Info: Reg no 1534407 (BVI) BVI -incorporated subsidiary of the Libyan Investment Authority. 12.4.2011 16. Baroque Investments Limited c/o ILS Fiduciaries (IOM) Ltd, First Floor, Millennium House, Victoria Road, Douglas, Isle of Man Other info: Reg no 59058C (IOM) IOM-incorporated subsidiary of the Libyan Investment Authority. 12.4.2011 ANNEX IV LIST OF COMPETENT AUTHORITIES IN THE MEMBER STATES REFERRED TO IN ARTICLES 8(1), 9(1), 13 AND 18(1) AND ADDRESS FOR NOTIFICATIONS TO THE EUROPEAN COMMISSION (a) Competent authorities in each Member State: BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.bg/en/pages/135/index.html CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://um.dk/da/politik-og-diplomati/retsorden/sanktioner/ GERMANY http://www.bmwi.de/DE/Themen/Aussenwirtschaft/aussenwirtschaftsrecht,did=404888.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/en/foreign-policy/global-issues/international-sanctions.html SPAIN http://www.exteriores.gob.es/Portal/es/PoliticaExteriorCooperacion/GlobalizacionOportunidadesRiesgos/Documents/ORGANISMOS%20COMPETENTES%20SANCIONES%20INTERNACIONALES.pdf FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ CROATIA http://www.mvep.hr/sankcije ITALY http://www.esteri.it/MAE/IT/Politica_Europea/Deroghe.htm CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://2010-2014.kormany.hu/download/b/3b/70000/ENSZBT-ET-szankcios-tajekoztato.pdf MALTA https://www.gov.mt/en/Government/Government%20of%20Malta/Ministries%20and%20Entities/Officially%20Appointed%20Bodies/Pages/Boards/Sanctions-Monitoring-Board-.aspx NETHERLANDS http://www.rijksoverheid.nl/onderwerpen/internationale-sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.portugal.gov.pt/pt/os-ministerios/ministerio-dos-negocios-estrangeiros/quero-saber-mais/sobre-o-ministerio/medidas-restritivas/medidas-restritivas.aspx ROMANIA http://www.mae.ro/node/1548 SLOVENIA http://www.mzz.gov.si/si/omejevalni_ukrepi SLOVAKIA http://www.mzv.sk/sk/europske_zalezitosti/europske_politiky-sankcie_eu FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM https://www.gov.uk/sanctions-embargoes-and-restrictions (b) Address for notifications to or other communication with the European Commission: European Commission Foreign Policy Instruments Service CHAR 12/106 B-1049 Bruxelles/Brussel Belgium E-mail: relex-sanctions@ec.europa.eu Tel.: (32 2) 295 55 85 Fax: (32 2) 299 08 73 ANNEX V LIST OF VESSELS REFERRED TO IN POINT (H) OF ARTICLE 1 AND ARTICLE 15 AND APPLICABLE MEASURES AS SPECIFIED BY THE SANCTIONS COMMITTEE ANNEX VI LIST OF LEGAL PERSONS, ENTITIES OR BODIES REFERRED TO IN ARTICLE 5(4) 1. Name: LIBYAN INVESTMENT AUTHORITY A.k.a.: Libyan Foreign Investment Company (LFIC) F.k.a.: na Address:1 Fateh Tower Office, No 99 22nd Floor, Borgaida Street, Tripoli, 1103, LibyaListed on:17 March 2011Other Information: Listed pursuant to paragraph 17 of resolution 1973, as modified on 16 September pursuant to paragraph 15 of resolution 2009. Additional information Under control of Muammar Qadhafi and his family, and potential source of funding for his regime. 2. Name: LIBYAN AFRICA INVESTMENT PORTFOLIO A.k.a.: na F.k.a.: na Address:Jamahiriya Street, LAP Building, PO Box 91330, Tripoli, LibyaListed on:17 March 2011Other Information: Listed pursuant to paragraph 17 of resolution 1973, as modified on 16 September pursuant to paragraph 15 of resolution 2009. Additional information Under control of Muammar Qadhafi and his family, and potential source of funding for his regime.